DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Period for Reply
In response to certain omissions in the last Office action, the following corrective action is taken.
The period for reply of THREE MONTHS set in said Office Action mailed on 26 May 2022 is restarted to begin with the mailing date of this letter.

Patent Eligibility of Claims
The patent eligibility of claims 1-11 and 13-21 under 35 U. S. C. §101 was not addressed in the Office action mailed on 26 May 2022.  This Office action addresses the eligibility of claims 1-11 and 13-21 under 35 U. S. C. §101 as detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-21 are rejected under 35 U. S. C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of classifying fluorescent flow cytometer data. This judicial exception is not integrated into a practical application because the claims do not have anything more than a set of functions that falls within the “Mental Processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than a set of functions that falls within the “Mental Processes” grouping of abstract ideas.

Claim 1 is as below:
1. (Original) A method of classifying fluorescent flow cytometer data (sorting?), the method comprising:
processing the flow cytometer data with a supervised algorithm configured to: 
cluster the fluorescent flow cytometer data into populations; (grouping?)
determine a measure of spillover spreading for the populations of fluorescent flow cytometer data; 
adjust the populations of fluorescent flow cytometer data based on the determined spillover spreading to generate distinct spillover spreading adjusted populations (groups); and
establish partitions between the distinct spillover spreading adjusted populations of fluorescent flow cytometer data to classify the distinct spillover spreading adjusted populations of fluorescent flow cytometer data.

ANALYSIS
Claim 1 is ineligible.
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed method/process, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use for the claimed method/process, i.e., the method/process is intended for classifying fluorescent flow cytometer data.

Step 1: The claim recites at least one step or act, including classifying data. Thus, the claim is to a process/method, which falls within one of the statutory categories of invention. MPEP 2106.03.

Step 2A: Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of/for classifying fluorescent flow cytometer data, the method comprising:
processing the (flow cytometer) data with an algorithm configured to: 
cluster the data into populations;
determine a measure of spillover spreading (data outside predetermined bounds); 
adjust the populations to generate distinct adjusted populations; and
establish partitions between the distinct adjusted populations for classification.

Regarding the limitation “processing the (flow cytometer) data with an algorithm”, if a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Since the claimed “processing” under BRI can be treated as a mental process, processing data with an algorithm falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding the limitation “clustering the data into populations”, under BRI, is bunching of data into groups, which can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding the limitation “determining a measure of spillover spreading”, under BRI, relates to determining data that falls outside predetermined bounds, can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding the limitation “adjusting the populations” (to generate distinct adjusted populations) relates to making minor corrections to a collection of data, can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding the limitation “establishing partitions” (between the distinct adjusted populations) relates to putting barriers/dividers between collections/groups of data/information to divide/separate the collections/groups for classification purposes, can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 1 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Nor does claim 1 have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claim 1 is not patent eligible.

Regarding claim 2, how the (fluorescent flow cytometer) data/information is clustered into populations/groups based on the status of the data (positivity or negativity) with respect to a reference data (on particular fluorochromes), under BRI, is bunching of data into groups, which can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 3, how the (fluorescent flow cytometer) status of data (positive or negative) is determined for a specific fluorochrome based on a relationship of the (fluorescent flow cytometer) data to a threshold value, under BRI, relates to obtaining status information of data based on a limit value, which can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claims 4 and 5, determining spillover spreading, under BRI, relates to determining data that falls outside predetermined bounds, can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 6-9 involves calculating coefficient for data that falls outside predetermined bounds (spillover) relates to “mathematical calculations”. Thus, the limitation falls into the “mathematical concept” grouping of abstract ideas because “mathematical calculations” is an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52.

Claims 10 and 11 are directed to data collection source(s), which under BRI, can be mentally performed. Therefore, the limitations of claims 10 and 11 fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 13-16 involves calculating coefficient for data that falls outside predetermined bounds (spillover) relates to “mathematical calculations”. Thus, the limitation falls into the “mathematical concept” grouping of abstract ideas because “mathematical calculations” is an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52.

Regarding claims 17-20, the limitation “establishing partitions” (between the distinct adjusted populations) relates to putting barriers/dividers between collections/groups of data/information to divide/separate the collections/groups for classification purposes, can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding claim 21, the limitation “establishing partitions” (between the distinct adjusted populations) according to a criteria, hierarchy in this case, relates to putting barriers/dividers between collections/groups of data/information to divide/separate the collections/groups for classification purposes, can be performed in the mind, and therefore falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 2-11 and 13-21 have no additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claims 2-11 and 13-21 are not patent eligible.

Drawings
The drawings are objected to because the data presented in Figure 5 in the Replacement Sheet submitted on 03/22/2021, is extremely pixelated and not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because some of the variables are not defined in the claim. 
In claim 6, σ_pos, σ_neg and d_pos-d_neg are not defined.  Furthermore, the format of this equation is not supported by the specification. 
Claim 8 is objected to because the format of the equation in claim 8 is not supported by the specification.  It is recommended that the format of Equations 1 and 2 in the specification be used in claims 6 and 8 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 2011/0204259 A1) in view of Kapinsky (US 2016/0025621 A1).

Claim 1 is rejected because:
Rogers et al (Rogers hereinafter) teaches of a method for detecting fluorochromes in a flow cytometer, comprising: receiving a sample including particles each tagged with at least one of a first fluorochrome and a second fluorochrome, wherein the first and second fluorochromes have distinct spillover coefficients; detecting particles of the sample, including detecting the first and second fluorochromes of the particles with a first detector and a second detector; forming a data set for detected particles based on the detection of the first and second fluorochromes of the particles; characterizing a detected spillover coefficient for each detected fluorochrome from the data set; and sorting the detected particles into predicted fluorochrome populations based on the detected spillover coefficients (see Rogers’ claim 1), said method for classifying fluorescent flow cytometer data.
Rogers does not teach establishing partitions between the distinct spillover spreading adjusted populations of fluorescent flow cytometer data to classify the distinct spillover spreading adjusted populations of fluorescent flow cytometer data in the method for classifying fluorescent flow cytometer data.
However, Kapinsky teaches of a method for assessing positivity in multicolor flow cytometry comprising gating (partitioning) control techniques which may be used for evaluating individual particle signatures, wherein the gate (partition) may be used as a boundary (see paragraphs [0011] and [0078]).
In view of Kapinsky’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Kapinsky’s techniques into Rogers’ method due to the fact that Kapinsky’s gating technique can be used to sort or classify cytometer data into various categories based on population characteristics.

Regarding claim 2, a person having ordinary skill in the art would see that the fluorescent flow cytometer data can be clustered/grouped into populations based on positivity or negativity of the fluorescent flow cytometer data with respect to particular fluorochromes using Kapinsky’s gating techniques (see paragraph [0078]).
Regarding claim 3, a person having ordinary skill in the art would see that the fluorescent flow cytometer data may be determined to be positive or negative for a particular fluorochrome based on a relationship of the fluorescent flow cytometer data to a threshold value based on signal intensity (see paragraph 0146]).

Regarding claim 5, Roger’s teaches of calculating a spillover spreading coefficient for a fluorescent light detector-fluorochrome/particle pair (see paragraph [0021] and claim 15).

Regarding claims 6 and 8, in view of Rogers’ teaching of calculating spillover spreading coefficient a person skilled in the art would be able to easily formulate mathematical equations as needed to perform a desired function.

Regarding claim 7, making initial assumptions in any procedure is standard practice in  the measurement field.  In view of the above, assuming that the intensity of fluorescent light collected by the fluorescent light detector for the negative population of flow cytometer data is zero would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Regarding claims 9, 13-15, 18 and 20, in view of Rogers’ teaching of calculating spillover spreading coefficient a person skilled in the art would be able to make different ways to calculate or compute to obtain a desired result or for performing a desired function.

Regarding claims 10 and 11, Rogers teaches that the fluorescent flow cytometer data is collected from light emitting from a plurality of different fluorochromes (see reference to a first fluorochrome and a second fluorochrome in the abstract, indicating at least two fluorochromes).

Regarding claims 16 and 17, in view of Rogers’ and Kapinsky’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to see that subtracting the magnitude of the spillover spreading for each of the plurality of different fluorochromes from the populations of fluorescent flow cytometer data as claimed in claim 16 and establishing partitions between distinct spillover spreading adjusted populations of fluorescent flow cytometer data comprises evaluating the separation of the distinct spillover spreading adjusted populations relative to a threshold value as claimed in claim 17 are nothing but data manipulation to obtain a desired result.

Regarding claim 19, Kapinsky teaches that the fluorescent flow cytometer data does not contain positive data for at least one fluorochrome (see paragraph where Kapinsky states that “In cases where expression characteristics are discrete, there may be either a negative population, or, positive population, but nothing in between”).

Claim 21 is rejected for the same reasons of rejection of claim 1 and because in view of Rogers’ and Kapinsky’s teachings, it would have been obvious to a person having ordinary skill in the art to use hierarchy as criteria for partitioning collected data due to the fact that “gating hierarchy” is technique taught by prior art as disclosed in page 3, lines 8-11 and 15-20 of the specification of the instant application.

Allowable Subject Matter
Claim 4 is rejected under 35 USC 101 but would be allowable if the rejections to the base claim can be overcome. In claim 4, prior art of record taken alone or in combination, fails to disclose or render obvious determining spillover spreading comprises quantifying the extent to which fluorescent flow cytometer data collected by a fluorescent light detector is increased by the collection of light emitting from a particular fluorochrome, in combination with the rest of the limitations of its parent claim.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886